IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

 STATE OF WASHINGTON,
                                                   No. 79783-2-I
                       Respondent,
                                                   DIVISION ONE
               v.
                                                   UNPUBLISHED OPINION
 PHILLIP HUNTER COLLIER,

                       Appellant.

       PER CURIAM — Phillip Collier was convicted of one count of unlawful

possession of a controlled substance in violation of RCW 69.50.4013(1). The

parties on appeal have filed a joint motion to vacate Collier’s conviction in light of

the Supreme Court’s decision in State v. Blake, __ Wn.2d ___, 481 P.3d 521

(2021) (holding that the drug possession statute is unconstitutional and void).

We grant the motion. Therefore, we vacate Collier’s conviction and remand for

further proceedings.

       Vacated and remanded.

                                    FOR THE COURT